DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 4/25/22.  Claims 7-12, 14, 17, 20 have been cancelled.  Claims 1-6, 13, 15-16, 18-19, 21-23 are pending.  Claims 1-6, 13, 15-16, 18-19, 21-23 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 15-16, 18-19, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082, of record) in view of Edwards et al. (US Patent Application 2002/0156022 A1, of record).
The instant claims are directed to a method of treating graft-versus-host disease by administering a compound of formula XXIX.  
Vuligonda et al. teaches enantiomerically pure compound of formula 


    PNG
    media_image1.png
    167
    499
    media_image1.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons o pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] and it is a highly specific agonist of RXR retinoid receptor [abstract and claim 1].  The retinoid compounds can be used in the treatment of organ transplant rejection [col. 2, ln 6-7 and col. 3, ln 19]. A useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment [col.8, ln 31-34]. If administered systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful [col. 8, ln 43-46]. The acids and salts derived from compounds of formula I are readily obtainable from the corresponding esters [col. 17, ln 34-36].
	It is noted that the limitations regarding “elevating Treg cell numbers” and “suppressing Th17 cell numbers” and “balance between Treg and Th17 cell development is modulated” and “reducing inflammation” are considered obvious in view of Vuligonda et al.  This is because the administration of an identical compound to an identical subject must necessarily produce the same resultant effects, since products of identical chemical composition cannot mutually exclusive properties when used in an identical manner. MPEP §2112.
	It is also noted that the claimed therapeutically effective amounts of 0.001 to 0.2 mg/kg/day, 0.1 to 3.0 mg/kg/day, and 0.01 to 0.1 mg/kg/day are obvious because Vuligonda et al. teaches 0.01 to 5 mg/kg/day, which substantially overlaps with the claimed ranges or teaches an endpoint that resides in the claimed ranges.  In addition, Vuligonda et al. discloses that useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP §2144.05 (I).
	However, Vuligonda et al. fail to teach the specific transplant rejection, graft-versus-host disease.
Edwards et al. teach that there are many types of organ and tissue transplant rejections, such as acute rejection, chronic rejection, and graft versus host disease (paragraphs 0005-0007).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to treat graft versus host disease in a subject in need thereof, as taught by Edwards et al., by administering the claimed compound, as taught by Vuligonda et al.
A person of ordinary skill in the art would have been motivated to treat graft versus host disease with the claimed compound because Vuligonda et al. teaches that the claimed compound is a highly specific retinoid agonist that is useful for the treatment or transplant rejection.  Since Edwards et al. teaches that graft versus host disease, in addition to acute and chronic rejections, are associated with transplant rejections, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of treating transplant rejections with the composition of Vuligonda et al.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082, of record) in view of Edwards et al. (US Patent Application 2002/0156022 A1, of record), as applied to claims 1-6, 15-16, 18-19, 23 above, and further in view of Jiang et al. (US 2007/0185055 A1, of record).
Vuligonda et al. and Edwards et al. teach as discussed above, however, does not teach wherein the RXR agonist is administered by inhalation. 
Jiang et al. teaches the compound that reads on the claimed subject matter [0207]:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , this compound can be also in the form of a pharmaceutical acceptable salt. The reference discloses that the compounds can be administered via inhalation [0637]. 
	A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administered the elected compound (Formula XXIX) by inhalation because Vuligonda et al. taught that the elected compound can be administered systematically and Jiang et al. taught that the elected compound can be administer via inhalation. The skilled artisan would have been motivate administered a retinoid X receptor agonist via inhalation because Vuligonda et al. taught that retinoid agonist can be administered via systemic route and  Jiang et al. taught that such agonist can be formulate for the administration via inhalation.  Therefore, from the teachings of the prior art the skilled artisan would have had reasonable motivation to formulate the elected compound (Formula XXIX) into a pharmaceutical composition suitable for administration by inhalation. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the composition of Vuligonda et al. and Jiang et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made. 

Response to Arguments
	Applicant argues that although Vuligonda mentions organ transplant rejection among a list of diseases, there is no motivation to specifically focus on transplant rejection, much less graft-versus-host disease (GVHD).  Furthermore, there is no reason or motivation to choose specifically an RXR agonist from the compounds of formula 7 even when confining the scope of RXR agonist art to those compounds disclosed by Vuligonda’s specification.  Furthermore, there is no motivation to use the selected subgenus of compounds of formula 7 to treat in particular the disease in question, such as GVHD.  Finally, it appears the teachings regarding the dosage refers to dermatoses and does not apply to other disease taught by Vuligonda.  
	This is not persuasive because Vuligonda clearly teaches that it is well-known in the art that retinoid-like activity is useful in treating numerous diseases and conditions, such as organ transplant rejection.  Since this nexus is already established, one of ordinary skill in the art could have readily envisioned treating each of these disclosed diseases with a reasonable expectation of success.  Moreover, there is no need to pick and choose from the RXR agonist, because Vuligonda clearly exemplifies a preferred compound in the claims, which shares the exact same structure as the species election.  The argument regarding dosages is also not persuasive, because Vuligonda teaches 0.01 to 5 mg/kg/day, which substantially overlaps with the claimed ranges or teaches an endpoint that resides in the claimed ranges.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues that there can be no reasonable expectation of success because the effectiveness of RXR agonists in treating any disease depends on a variety of factors including what tissues are involved, the role of RXR signaling plays in the normal and pathologic physiology of those tissues, the interplay between the tissue distribution of the various RXR subtypes and the subtype specifically of the drug in question, and the absorption, distribution, metabolism, elimination and toxicity of the drug.  The cited prior art fails to provide any empirical data from a well validated animal model or clinical trial to support a reasonable expectation of success.  Finally, the chemical and biological arts are known for their unpredictability, therefore it is impossible to predict which of Vuligonda’s compounds might be effective in the treatment of any specific disease, let alone GVHD.
This is not persuasive because Applicant has not provided any evidence or data that shows the unpredictability of RXR agonists in treating those conditions and diseases with which they are known to effective against in the art.  Applicant is reminded that Vuligonda already established the nexus between RXR agonists and numerous conditions and diseases, including organ transplant rejection.  Applicant is also reminded that Vuligonda need not teach any animal model or clinical data in order to corroborate its teachings.  The burden is on the Applicant to show unexpected or surprising results that counter the teachings of the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627